Citation Nr: 0024374	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  93-20 087	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This case was remanded by the Board of Veterans' 
Appeals (Board) in September 1996 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
for additional development.  The case was returned to the 
Board in July 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claims has been obtained.

2.  The veteran's pre-existing bilateral foot and knee 
disabilities increased in severity during service; the 
service increase in severity is not clearly and unmistakably 
shown to have been the result of natural progress.


CONCLUSION OF LAW

Pre-existing bilateral foot and knee disabilities were 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153 (West 
1991); 38 C.F.R. § 3.306(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for service connection for bilateral 
foot and knee disabilities are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to the claims have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of these claims has been satisfied.  Id. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless the increase is clearly and unmistakably due to 
natural progress.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service medical records do not contain any knee complaints.  
It was noted on the veteran's February 1971 discharge medical 
history report that he had fallen arches in basic training.  
His feet and knees were normal on physical examination in 
February 1971.

On VA examination in April 1991, the veteran complained of 
fallen arches since basic training with pain and swelling of 
the knees.  Physical examination did not reveal any 
abnormality.  X-rays of the feet and knees were normal.  The 
diagnosis was pain residuals of the feet and knees dating 
back to basic training.

The veteran complained on VA examination in August 1995 of 
collapse of the long arches on prolonged standing or walking; 
of episodes of swelling in the knees, greater on the left; 
and of the knees coming out of joint.  Any sports activity, 
such as bowling, caused his knees to swell.  Physical 
examination revealed that the veteran walked with a mild 
degree of toe out gait and had a mild degree of external 
tibial torsion in both lower extremities below the knee.  
There was a large degree of crepitation beneath the kneecaps 
with flexion and extension of the knees and considerable 
discomfort beneath the kneecaps on grinding of the bones 
against the underlying femur.  X-rays of the feet and knees 
showed some irregularity of the navicular and the first 
cuneiform on the dorsum of each foot.  The diagnoses were 
history of bilateral foot pain and history of bilateral knee 
pain with intermittent episodes of swelling.  The examiner 
noted that much of the veteran's complaints were probably 
secondary to his structural makeup in that he had a mild 
degree of external tibial torsion and walked with a toe out 
gait, which put stress on the medial aspect of his foot 
structures with normal walking.  According to the examiner, 
the veteran's foot and knee pain began during basic training 
because of the greatly increased level of strenuous physical 
activity required by the training, with his structural makeup 
of external tibial torsion and toe out gait contributing a 
great deal to his foot and knee pain.

On VA examination in June 1997, it was noted that the veteran 
walked with a rather pronounced valgus position of his feet, 
with a 30 degree toe out position of the feet, which caused 
him to have an abnormal amount of pressure put on the inside 
of his feet, especially the arches.  This condition was 
considered by the examiner to be congenital.  The examiner 
also concluded that it was as likely as not that the 
veteran's feet and knee condition was aggravated by his 
service activities.  

According to an August 1997 statement from the VA examiner 
who examined the veteran in June 1997, the way the veteran 
walked had apparently been present since birth; the diagnosis 
in June 1997 was normal bilateral feet and knees.

The above evidence reveals that VA examiners in April 1991, 
August 1995, and June 1997 concluded that the veteran had 
bilateral foot and knee pain that was related to basic 
training.  It was concluded in June 1997 that it was as 
likely as not that the pre-existing congenital condition of 
the feet and knees was aggravated by service activities.  The 
record contains no medical opinion indicating that the pre-
existing disabilities did not increase in severity during 
service.  Therefore, the presumption of service aggravation 
is applicable and service connection is warranted for the 
veteran's bilateral foot and knee disabilities.


ORDER

Service connection for bilateral foot and knee disabilities 
is granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

